PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. In her first assignment of error, defendant contends that the trial court erred in denying her motion to suppress evidence obtained as a result of a search of her bathroom. We reject defendant’s arguments regarding her first assignment of error without discussion. In her second assignment of error, defendant contends that the trial court erred in admitting a crime laboratory report into evidence over her objection that she had a right to confront the technician who prepared the report. The state concedes that, under State v. Birchfield, 342 Or 624, 157 P3d 216 (2007), and State v. Marroquin, 215 Or App 330, 168 P3d 1246 (2007), the judgment must be reversed and the case remanded for a new trial. We agree and accept the concession.
Reversed and remanded.